                                  UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF CALIFORNIA




 UNITED STATES OF AMERICA,                                      No. 19 MJ 00028 SAB

                     Plaintiff,
                                                                DETENTION ORDER
          v.                                                    (Violation of Supervised Release)

 JOSE JESUS JUAREZ-TAPIA,

                     Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court orders the above-named defendant detained and finds that:
    x    The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

    X     The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to pose a danger to the safety of any other person or the community
if released under 18 U.S.C. § 3142(b) or (c).
         This finding is based on the reasons stated on the record.

IT IS SO ORDERED.

Dated:     February 6, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
